Citation Nr: 0915280	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a residual of a head injury.

2.  Entitlement to service connection for residuals of an 
injury to the low back.

3.  Entitlement to an effective date for an award of service 
connection for degenerative joint disease of the left hip, 
prior to June 22, 2006.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left hip.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Regional Office (RO) that denied the Veteran's claims for 
service connection for headaches, residuals of a head injury, 
a low back disability, and for degenerative joint disease of 
the left hip.  

By rating action dated December 2007, the RO granted service 
connection for degenerative joint disease of the left hip, 
and assigned a 10 percent evaluation for it, effective June 
22, 2006.  The Veteran has disagreed with the effective date 
of the grant of service connection, and with the evaluation 
assigned to degenerative joint disease of the left hip.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings concerning headaches.  

2.  There is no competent medical evidence linking the 
Veteran's headaches, which were initially documented many 
years after service, to his period of active duty.

3.  The Veteran's in-service complaints regarding his low 
back were acute and transitory and resolved without residual 
disability.

4.  A low back disability was initially manifested many years 
after service, and there is no clinical relationship to 
service.

5.  The Veteran's initial claim for service connection for 
degenerative joint disease of the left hip was received on 
June 22, 2006, more than one year following his separation 
from service.

6.  By rating action dated in December 2007, the RO granted 
service connection for degenerative joint disease of the left 
hip.  The grant of service connection was effective June 22, 
2006.

7.  Degenerative joint disease of the left hip is manifested 
by painful motion.  The recent VA examination showed that 
flexion was from 0 to 75 degrees.


CONCLUSIONS OF LAW

1.  Headaches, claimed as a residual of a head injury, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303.

2.  Residuals of an injury to the low back were not incurred 
in or aggravated by active service, nor may arthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.  The criteria for an effective date for an award of 
service connection for degenerative joint disease of the left 
hip, prior to June 22, 2006, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left hip have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In July and August 2006 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  These 
letters also advised the appellant of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in August 2008.

In any event, the appeals regarding the claim for a higher 
initial rating and an earlier effective date stem from the 
original award of service connection for degenerative joint 
disease of the left hip.  In Dingess, the United States Court 
of Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2008).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

In addition, the Board points out that there are some claims 
to which VCAA does not apply.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  One such claim is where, as here, 
there is no dispute as to the facts, and the law is 
dispositive.  Mason v. Principi, 16 Vet. App. 129.  The Court 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, with 
respect to the claim for an earlier effective date for the 
award of service connection for degenerative joint disease of 
the left hip, the Board concludes that no further action is 
necessary under the VCAA, since all evidence needed to 
adjudicate the claim is of record.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, the report 
of a VA examination, and statements of the Veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system or arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

	I.  Headaches 

The evidence supporting the Veteran's claim includes his 
statements and some medical records.  The Board acknowledges 
that the service treatment records show that he sustained an 
abrasion on his head in February 1976.  VA outpatient 
treatment records disclose that when the Veteran was seen in 
September 2001, it was noted that he had a migraine-like 
headache.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Although it is true, as noted above, that the 
Veteran suffered an abrasion to his head during service, 
there is no indication that he complained of headaches then 
or at any other time during service.  The record discloses 
that in February 1976, a rifle hit him on his head when he 
was doing an about face.  No point tenderness was noted and 
it was stated that the bleeding had stopped.  He was sent to 
the treatment room for the abrasion and a balm was applied 
and he was given hot towel soaks.  When examined in July 1977 
prior to his separation from service, no pertinent defect was 
noted.  The initial indication of a headache following 
service was in September 2001.

The Veteran was afforded a neurological examination by the VA 
in November 2007.  The examiner stated that he reviewed the 
claims folder as well as the computerized database.  He 
observed that the Veteran had sustained an abrasion to his 
head, but that he had no other complaints at that time.  
Following an examination, the impression was tension-type 
headache, which was not prostrating or disabling.  The 
examiner concluded that there was no clear relationship of 
the headaches to service.  He commented that the headache was 
not caused by or the result of the in-service abrasion.  

The only evidence supporting the Veteran's claim that his 
headaches are related to service consists of his statements.  
Although he is competent to state his symptoms, he is not, as 
a layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation, as the diagnosis of the 
type of headaches and etiology of such are not matters which 
are capable of lay observation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  In contrast, the medical opinion of record 
is predicated on a review of the claims folder, and the Board 
finds that it is of greater probative value than the 
Veteran's allegations regarding the relationship of his 
headaches to service.  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for headaches, claimed as a residual of a 
head injury.

	II.  Residuals of an injury to the low back 

The service treatment records disclose that the Veteran 
complained of low back pain in April 1977.  He stated that he 
had landed on his back from a flip on the obstacle course.  
It was noted that he had muscle tightness on the left side of 
his lower back.  The impression was muscle strain.  

VA outpatient treatment records show that on an X-ray study 
of the lumbosacral spine in September 2004, a clinical 
history revealed that the Veteran had a chronic problem of 
pain in his low back radiating to his leg.  

During a VA examination in November 2007, the Veteran related 
that after he was seen in service for complaints involving 
the low back, he was placed on light duty.  The diagnosis was 
chronic lumbar strain.  

Private medical records show that the Veteran was seen in 
March 2008 and an 
X-ray study of the lumbar spine revealed mild degenerative 
changes.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  The 
Veteran was seen on only one occasion during service for his 
low back.  At that time, medication was prescribed, and he 
was advised to return to the clinic as necessary.  There is 
no other reference to treatment for the low back during 
service.  When examined for discharge in July 1977, no defect 
concerning the low back was noted.  It is also significant to 
point out that the clinical history at the time of the 
September 2004 X-ray study of the lumbosacral spine showed 
that he had a recent injury.  Similarly, a March 2008 report 
from a private physician notes that the Veteran complained of 
back pain, with the date of onset listed as January 2006.  
There was no mention of any back problem dating to service.  

The Board also emphasizes that when he was examined by the VA 
in November 2007, the Veteran acknowledged that he had 
injured his back in 2003 while lifting.  He stated that he 
had been treated by the VA.  The diagnosis was chronic lumbar 
strain.  The examiner opined that it was less likely than not 
that the Veteran's back problems were directly related to 
service.  He observed that while there was documentation of a 
back injury in the service treatment records, there was also 
a history of a back injury that had required medical 
treatment following service.  

The Veteran's allegations provide the only support for his 
claim that his current low back disability is related to 
service.  Although he is competent to describe his symptoms, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation, as the 
diagnosis and etiology of his spinal condition is not a 
matter which is capable of lay observation, especially given 
that his has injured his back on more than one occasion.  See 
Layno, 6 Vet. App. 465.  In contrast, the medical opinion of 
record is predicated on a review of the claims folder, and 
the Board finds that it is of greater probative value than 
the Veteran's assertions regarding the relationship of his 
low back disability to service.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
low back injury.

	III.  Effective date 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 
38 C.F.R. § 3.151.

The facts in this case are not in dispute.  The Veteran's 
original claim for service connection for degenerative joint 
disease of the left hip was received on June 22, 2006.  In 
awarding service connection, the RO assigned an effective 
date for degenerative joint disease of the left hip based on 
the date of receipt of the original claim for service 
connection, that is, June 22, 2006.  The Veteran does not 
contend and the evidence does not show that he filed a claim 
for service connection prior to that date.

The Veteran argues that an earlier effective date is 
warranted.  He asserts that he was injured prior to his 
separation from service.  Although this is pertinent to a 
claim for service connection, it is not relevant in this case 
to a claim for an earlier effective date for the grant of 
service connection.  As noted above, the law is quite clear 
that when a claim for service connection is initially filed 
more than one year following a veteran's separation from 
service, the effective date will be the date of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (emphasis added).  In the absence of any evidence of a 
claim for service connection being filed prior to June 22, 
2006, there is no basis on which an earlier effective date 
may be assigned.  

In summary, the Veteran filed his original claim for service 
connection for degenerative joint disease of the left hip on 
June 22, 2006, more than one year after his discharge from 
service.  While the Board is sympathetic to the Veteran's 
contentions, there is no basis in law to permit an effective 
date earlier than the one assigned, and the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Where the law and not the evidence is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.).



	IV.  Higher initial rating-left hip

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A 40 percent evaluation may be assigned when flexion of the 
thigh is limited to 10 degrees.  When flexion is limited to 
20 degrees, a 30 percent evaluation may be assigned.  When 
limited to 30 degrees, a 20 percent evaluation is assignable.  
When flexion is limited to 45 degrees, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

A 20 percent evaluation may be assigned for limitation of 
abduction of the thigh, motion lost beyond 10 degrees.  A 10 
percent evaluation may be assigned for limitation of 
adduction of the thigh, cannot cross legs, or for limitation 
or rotation, cannot toe-out more than 15 degrees, affected 
leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Under Diagnostic Code 5255, an 80 percent evaluation may be 
assigned for fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture).  A 60 percent evaluation may be assigned with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace or with fracture of the surgical neck of the 
femur, with false joint.  A 30 percent evaluation may be 
assigned for malunion of the femur with marked knee or hip 
disability.  With moderate knee or hip disability, a 20 
percent evaluation may be assigned, and a 10 percent 
evaluation is assignable with slight knee or hip disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5255.

The evidence supporting the Veteran's claim includes his 
statements and some medical findings.  On VA examination in 
November 2007, the Veteran reported that he had left hip pain 
on a daily basis, and that he was on medication for it.  He 
stated that he had difficulty lifting at work, and that he 
had stopped exercising.  He related that he had flare-ups 
that were characterized by increased pain.  On examination, 
it was indicated that all motions of the left hip were 
painful.  He was seen at a private facility in March 2008 for 
complaints involving the left hip.  It was indicated that he 
had atrophy across the whole left lower extremity.  He 
received a steroid injection.  When seen two weeks later, it 
was noted that there had been some relief following the 
steroid injection, but he still had occasional pain.  An 
examination revealed pain on internal rotation and some mild 
antalgia.

The evidence against the Veteran's claim includes the 
findings on VA examination and private evaluations.  When the 
Veteran was examined by the VA in November 2007, flexion was 
to 75 degrees, and abduction was to 30 degrees.  The examiner 
indicated that all motions appeared to be painful, but the 
range of motion was not additionally limited following 
repetitive use.  There was no indication that he was unable 
to cross his legs.  Similarly, when he was seen by a private 
medical provider in March 2008, the examiner noted the 
Veteran had pain on motion.  Flexion was from 0 to 90 
degrees.  The Board notes that left hip flexion is not 
limited to the extent that a compensable evaluation is 
warranted for it.  There is no indication that abduction of 
the thigh is lost beyond 10 degrees, as would be required for 
a 20 percent evaluation.  It appears that the 10 percent 
rating is based on the Veteran's pain on motion.  Thus, a 
higher rating based on painful motion is not warranted.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
Veteran's statements regarding the severity of his left hip 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for degenerative 
joint disease of the left hip.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Service connection for headaches, claimed as a residual of a 
head injury is denied.

Service connection for residuals of an injury to the low back 
is denied

An effective date for an award of service connection for 
degenerative joint disease of the left hip, prior to June 22, 
2006, is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left hip is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


